Lb Grand, C. J.,
delivered the opinion of this court.
This was on action of debt, brought in the circuit court for Anne Arundel county, on a judgment obtained by the appellee against the appellant in the District of Columbia. The defendant pleaded nil debet, to which the plaintiff demurred. The court sustained the demurrer and gave judgment for the plaintiff. Prom this judgment the appeal is taken.
It is conceded that the plea of nil debet is not a proper plea, if the act of March 27th, 1804, be a constitutional exercise of the legislative power of Congress. That act extended the provisions of the act of May 26th, 1790, to the records and courts of the respective Territories of the United States, and countries subject to the jurisdiction of the United States, as well as to the records and courts of the several States.
On the behalf of the appellant it is contended, that Congress had no power to pass this act of 1804: that the fourth article of the Constitution of the United States only authorises Congress to prescribe, by general laws, the manner in which the records and judicial proceedings of the States shall be proved, and that inasmuch as the District of Columbia is not a State, the act of 1790 does not relate to the judgment sued upon in this case.
The necessity of such an enactment as that of 1804 must be conceded by fill, and inasmuch as it has, so far as we are informed, been treated ever since its passage as a constitutional *274exercise of the power of Congress, we do not feel at liberty to declare it to be otherwise.
In the writings of Justice Story and Chancellor Kent on the constitution, as well as in a great number of decided cases, the act of 1804 is referred to and has been acted upon without the slightest suggestion from any quarter of its unconstitutionality.

Judgment affirmed.